Citation Nr: 1535889	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-44 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO).  In April 2012, the Veteran testified before the undersigned at a personal hearing conducted via Video Conference.  In June 2012, the case was remanded for additional development; it is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran's diagnosed degenerative disc disease (DDD) is not related to any event of service origin.


CONCLUSION OF LAW

A lumbar spine disability, to include degenerative disc disease, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, the Board remanded the Veteran's case for additional evidentiary development in June 2012.  The RO was to search for the following: any additional service treatment records, particularly those from Darnall Army Hospital, Ft. Hood; any additional service personnel records; sick and morning reports; and all VA records dating back to 1980.  The record contains a Formal Memorandum of Unavailability, which found that there were no additional records from Darnall Army Hospital available.  A search was conducted for service personnel records, but none of these verified any month long period of leave taken.  It was also noted that no morning reports were available, that these were not created after 1974.  Finally, all available VA treatment records have been associated with the claims folder.

As a consequence, it is found that the RO has substantially complied with the instructions of the June 2012 remand.  Therefore, the Board may proceed with adjudication of the merits of the Veteran's claim.

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2008.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Pertinent private treatment records have also been associated with the claims folder.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in November 2009, with a December 2009 addendum.  See 38 C.F.R. § 3.159(c)(4).  The opinion proffered was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including DDD, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) . The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Factual background and analysis

The Veteran has asserted that he has had back pain ever since an injury incurred on active duty.  He reported that the injury occurred in 1978 as he was trying to lift a heavy tank hatch.  He indicated that he had been placed in bed rest for a month and had been discharged from service a couple of weeks later.

At the time of his entrance examination conducted in July 1974, the Veteran's musculoskeletal system, to include his back, was noted to be normal.  In July 1975, he reported low back pain after having backed into a locker.  There was no evidence of spasms and straight leg raises were within normal limits.  No x-ray was taken.  There were no further complaints of or treatment for a back disorder in the service treatment records.  He made no complaints about his back during the April 1978 separation examination.

The Veteran filed his claim for service connection for a low back disorder in June 2008.  He submitted a VA outpatient x-ray report that noted a minimal wedge configuration at TE 11 that may have represented an anatomic variation, although the possibility of an old fracture could not be excluded.  A VA outpatient treatment record dated in August 2008 noted that he was taking Hydrocodone for chronic low back pain.  In November 2008, the Veteran's wife submitted a statement in which she stated that she had been married to the Veteran in 1977 when he hurt his back.  She indicated that he had been given a month of leave following this injury.

The Veteran was examined by VA in November 2009.  He claimed that he had injured his back in service trying to lift a heavy tank hatch.  He also noted that he had established care with VA in 2004.  A MRI confirmed the diagnosis of DDD; there was no neurological involvement.  However, the examiner could not render an opinion as to causation as the claims folder had not been available for review.  An addendum was provided in December 2009, following the examiner's review of the claims folder.  Given that there was only one mention of any back complaints in the service treatment records, the examiner opined that it less likely than not that the Veteran's current low back condition was related to any event of service origin, and was less likely than not the same as the injury noted in service.

The Veteran then submitted records from a private treating physician.  The diagnosis of DDD was again noted.  The physician noted the Veteran's complaints that low back pain had been present since a 1975 inservice injury.

After carefully reviewing the evidence of record, the Board finds that entitlement to service connection for a low back disorder, to include DDD, is not warranted.  The Veteran has stated that he had injured his back while lifting a heavy tank hatch and that he had been placed on bed rest for a month.  This is completely inconsistent with the objective service treatment records, recorded contemporaneously with the injury, which noted that he had hit his back on a locker, after which he was seen on one occasion for low back pain.  There is no evidence that he ever sought treatment again, and certainly no evidence that he had been placed on a month of bed rest or that he had been placed on a month of leave following what was a minor injury.  The Veteran did not establish care with VA until 2004, and there is no indication that he sought treatment with a private physician from his discharge from service in 1978 until some time in the 2000's for any back complaints.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider).  The facts that no back disorder was mentioned at the time of his release from service and the lack of any symptoms or treatment from then until the 2000's argues against a finding that the Veteran developed a chronic back disorder related to what was a minor injury in service that had resolved by his discharge.  While his private physician had reiterated the Veteran's statement that his back pain had been present since 1975, there is no indication that this statement was made after a review of the entire claims folder; rather, it appears to have been based solely upon a history as provided by the Veteran.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  However, a VA opinion, after a review of the entire claims folder, was rendered in December 2009.  This opinion clearly found that the Veteran's single remote injury in service in 1975 was less likely than not the cause of his currently diagnosed DDD.  There is no competent, contrary, opinion of record.  Therefore, the Board must find that entitlement to service connection has not been established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has a chronic back disability etiologically related to an event of service origin, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence of record that suggests that the Veteran possesses the requisite medical expertise to render a competent opinion on a complicated medical matter, such as whether an etiological relationship exists between his currently diagnosed DDD and his period of service.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a lumbar spine disability, to include DDD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


